DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
March 26, 2020
September 3, 2020
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the steered unit" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “A steering control device that controls a steering system having a structure in which power transmission between a steering unit and a steering unit is mechanically separated” in Lines 1-3.  It is unclear how power transmission between a steering unit and itself would be mechanically separated.  Therefore, the claim is rendered indefinite as a person having ordinary skill in the art would not be able to ascertain the metes and bounds of the claim.  To overcome the rejection, it is suggested that Applicant rephrase lines 1-3 of Claim 1, without introducing any new matter, to more clearly articulate the intended scope of the limitation. For purposes of compact prosecution for examination, the second recitation of “a steering unit” will be interpreted as “a steered unit” by the Examiner  (See Instant PgPub ¶; “A steering control device according to an aspect of the present disclosure controls a steering system having a structure in which power transmission between a steering unit and a steered unit is mechanically separated”).
Claims 2-5 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Choose a building block.
  is rejected under 35 U.S.C. 102  as being  by  (), hereinafter “”.
Regarding Claim , 
 discloses:
A steering control device that controls a steering system having a structure in which power transmission between a steering unit () and a steering unit () [Examiner Note: ] is mechanically separated (), the steered unit being a unit that steers a steered wheel () according to a steering operation that is input to the steering unit () (¶, 0035), 

the target reaction torque being a target value of a steering reaction force that is a force against the steering operation that is input to the steering unit () (¶; “The steering reaction force control unit 20 generates a command steering reaction force torque based on various input information, and outputs the generated steering reaction force torque to the electric current driver 23. The electric current driver 23 controls the command electric current to the reaction force motor 8 by torque feedback for causing the actual steering reaction force torque estimated from the electric current value of the reaction force motor 8 to match the command steering reaction force torque.”), the steering control device comprising a processor  ()configured to:
calculate an axial force component corresponding to an axial force acting on a steered shaft () that operates so as to steer the steered wheel (¶¶-0110);
calculate a restriction reaction force to restrict a steering operation of the steered wheel in one direction such that a vehicle comes into a condition in which steering of the steered wheel in the one direction is restricted (¶¶, 0105);
calculate the target reaction torque based on a reaction force component obtained by adding the axial force component and the restriction reaction force (¶¶; “Lateral position based reaction force offset control adds to the steering reaction force torque the reaction force that corresponds to the lateral position as the steering reaction force torque offset amount.”); and
limit an absolute value of the reaction force component to a limit value or less, the limit value being such a value that the reaction force component does not become too large (¶¶; “The reaction force suppression processing unit 42 imparts the steering reaction force torque offset amount to the reaction force motor 8 when the steering reaction force torque offset amount has become less than the reaction force suppression processing during reaction force suppression processing. It is thereby possible to suppress imparting an excessive steering reaction force in relation to the steering reaction force that originally should be outputted, and the unpleasant sensation imparted to the driver can be reduced.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  are rejected under 35 U.S.C. 103 as being unpatentable over  as applied above in view of  hereinafter 
Regarding Claim , 
 fails to explicitly disclose:
wherein the processor is configured to, as the restriction reaction force, calculate an obstacle contact reaction force to restrict a steering operation of the steered wheel toward an obstacle when the vehicle comes into a condition in which the steered wheel is in contact with the obstacle as a result of being steered.
However, Taniguchi discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art device using a known technique that is applicable to the device of Taniguchi. Namely, the technique of calculating, as the restriction reaction force, an obstacle contact reaction force to restrict a steering operation of the steered wheel toward an obstacle when the vehicle comes into a condition in which the steered wheel is in contact with the obstacle as a result of being steered (¶¶0010-0024) in order to transmit knowledge of a collision with an obstacle to a driver Taniguchi (¶¶0024). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Kakimoto et al. to the device of Taniguchi would have yielded predicable results and resulted in an improved device.  Namely, a device that would calculate, as the (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the processor is configured to, as the restriction reaction force, calculate an end reaction force that is a reaction force against further turning of the steering unit when the absolute value of a steering angle of the steering unit approaches a limit steering angle.
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to determine whether a condition of collision has occurred (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to determine whether a collision has occurred (¶¶). (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the processor has a reaction force component adjustment map that is used to adjust the reaction force component, and the processor is configured to set the absolute value of the reaction force component after adjustment using the reaction force component adjustment map to the limit value or less.
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to determine whether a condition of collision has occurred (¶¶). 
 to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to determine whether a collision has occurred (¶¶). (See: MPEP 2143(I)(D)).
Regarding Claim , 
Taniguchi fails to explicitly disclose:
wherein the processor is configured to adjust the limit value based on a vehicle speed.
However, Taniguchi discloses:
a prior art device upon which the claimed invention can be seen as an “improvement”.
Kakimoto et al. teach:
a prior art device using a known technique that is applicable to the deevice of Taniguchi. Namely, the technique of adjusting the limit value based on a vehicle speed  (¶¶0063-0065, 0092) in order to increase accuracy by setting relationships of speed and the limit value according to the specification of the vehicle and the use environment of the vehicle (¶¶0063-0065, 0092). 
 to the device of Taniguchi would have yielded predicable results and resulted in an improved device.  Namely, a device that would adjust the limit value based on a vehicle speed in Taniguchi to increase accuracy by setting relationships of speed and the limit value according to the specification of the vehicle and the use environment of the vehicle (¶¶0063-0065, 0092). (See: MPEP 2143(I)(D)).
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Examiner, Art Unit 3747